Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 23, 2016

                                    No. 04-16-00683-CR

                              Daniel GUTIERREZ-LOPEZ,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR7741
                       Honorable Jefferson Moore, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on November 23, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2016.


                                              _____________________________
                                              Keith E. Hottle, Clerk